Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending in this application.

Drawings
The drawings received on 5/18/2022 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image reading portion”, “rotation processing portion”, “recognition processing portion”, “inclination detecting portion”, “inclination correction portion”, “designating portion” and “edge detection portion” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Image reading portion that reads an image of a sheet conveyed and includes a reading unit, mirrors, an optical lens and an optical sensor, CCD [Fig 4 (2), par 0023]
Rotation processing portion that applies a rotation processing to the image sheet read included in the processing portion is mainly composed of a computer system having one or more processors and one or more memories [Fig 4 (61), par 0036, 0051-0052]
Recognition processing portion that applies recognition processing to a symbol included in the processing portion is mainly composed of a computer system having one or more processors and one or more memories [Fig 4 (62), par 0036, 0051, 0056]
Inclination detecting portion detects an inclination of the image included in the processing portion is mainly composed of a computer system having one or more processors and one or more memories [Fig 4 (63), par 0036, 0051, 0060]
Inclination correction portion corrects the inclination of the image read included in the processing portion is mainly composed of a computer system having one or more processors and one or more memories [Fig 4 (64), par 0036, 0051, 0065]
Designating portion that designates the direction of the symbol included in the processing portion is mainly composed of a computer system having one or more processors and one or more memories [Fig 4 (65), par 0036, 0051, 0067-0068]
Edge detection portion that detects an edge of the sheet included in the processing portion is mainly composed of a computer system having one or more processors and one or more memories [Fig 10 (66), par 0036, 0051, 0090]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “detecting an inclination of the image of the sheet based on the matching degrees” which is nothing more than making conclusions of an imaged sheet. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, i.e. processor and memory. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, provide computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: This part of the eligibility analysis evaluates whether the claims falls within any statuary category. MPEP 2106.03. The claim recites a system comprising a combination of concrete devices (processor and control apparatus of an information processing apparatus and printer), and therefore is a machine which is a statutory category of invention (Step 1: YES).
Step 2A Prong One: Limitations (a), (b), (c), (d), (e) and (f) recite reading an image of a sheet, applying a rotation processing to the image to generate a plurality of comparative images having a different angle, applying a recognition processing to a symbol of each of the plurality of comparative images, detecting an inclination of the image sheet, correcting the inclination of the image read, designating the direction of the symbol, and detecting an edge of the sheet based on the comparison.  As is evident from the background, the claimed acquisition is an observation or evaluation based on the obtained information. These observations or evaluations are acts that be practically performed in the human mind, similar to the mental thought processes that occur when a person reviewing an image on a sheet while rotating it to generate the same image on the sheet with different angles mentally for detecting an inclination. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update of Section I(C)(ii). Thus, limitations (a), (b), (c) and (d) recite concepts that fall into the “mental process” grouping of abstract ideas. 
Step 2A Prong Two: The claim limitations reciting the abstract idea do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an image reading apparatus to perform the  “reading”, “rotation”, “recognition”, “detection”, “correction”, “designation” and “edge detection” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(i) for more information on this point, including explanations from judicial decisions including Alice Corp Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224-26 (2014) and  Berkheimer v. HP Inc., 881F.3d1360 (Fed. Cir. 2018).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide and inventive concept. Here the recitation of the processor obtaining data is mere data gathering that is recited at a high level of generality, and, as disclose in the specification, is also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim is not eligible.
Claim 8 recites similar limitations and therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Dependent claims 2-7 do not include significantly more and remain insignificant extra-solution activity, thus are not drawn to eligible subject matter as they are directed to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-2021/0304439) in view of Tanaka (US-2022/0253260).
As to Claim 1, Park teaches ‘An image reading apparatus comprising: an image reading portion reading an image of a sheet [par 0042-0043, 0047 – sensing apparatus includes a sensor that acquires a plurality of pattern images through multiple capturing of the pattern image at different angles]; a rotation processing portion applying rotation processing to the image of the sheet read by the image reading portion to generate a plurality of comparative images each having a different angle [Fig 6, par 0047, 0054, 0060, 0079-0081 – acquiring four different pattern images by capturing the pattern image while rotating in a clockwise direction by about 90 degrees with respect to the axis directed by the sensor]; a recognition processing portion applying recognition processing to a symbol of each of the plurality of comparative images to determine a corresponding matching degree [par 0075, 0095 – after acquiring a plurality of pattern images by capturing the pattern images at different angles, receiving distance information sensed for feature points (i.e. symbols) included in the plurality of pattern images and determining a correction value by comparing the stored distance information (i.e. for matching degree) with the sensed distance information received from camera module]’.
Park does not disclose expressly ‘conveyed through a conveyance path; with respect to the conveyance direction of the sheet; an inclination detecting portion detecting an inclination of the image of the sheet based on the matching degrees’.
Tanaka teaches ‘conveyed through a conveyance path; with respect to the conveyance direction of the sheet; an inclination detecting portion detecting an inclination of the image of the sheet based on the matching degrees [Abstract, par 0006-0009, 0065-0068, 0098, 0103, 0120-0123 – imaging units read a portion of the image printed on the sheet different from each other in a predetermined direction orthogonal to a conveyance direction of the sheet, performs verification by comparing the read image corresponding to each of the plurality of imaging units with the reference image to detect the inclination of the conveyed sheet (i.e. matching degree), performs rotation correction on the read image to correct such inclination]’.  
Park and Tanaka are analogous art because they are from the same field of endeavor, namely correcting alignment and calibration. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a conveyance direction to detect inclination, as taught by Tanaka. The motivation for doing so would have been to enabling the verification on a sheet even when conveyance misalignment of the sheet occurs. Therefore, it would have been obvious to a person of ordinary skill in the art to include Tanaka with Park to obtain the invention as specified in claim 1.

Further, in regards to claim 8, the image reading apparatus of claim 1 performs the image processing method of claim 8.

As to Claim 2, Tanaka teaches ‘further comprising an inclination correction portion correcting the inclination of the image read by the image reading portion in response to the inclination detected by the inclination detecting portion [Abstract, par 0006-0009, 0065-0068, 0098, 0103, 0120-0123 – imaging units read a portion of the image printed on the sheet different from each other in a predetermined direction orthogonal to a conveyance direction of the sheet, performs verification by comparing the read image corresponding to each of the plurality of imaging units with the reference image to detect the inclination of the conveyed sheet, performs rotation correction on the read image to correct such inclination]’.  
Park and Tanaka are analogous art because they are from the same field of endeavor, namely correcting alignment and calibration. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a conveyance direction to detect inclination, as taught by Tanaka. The motivation for doing so would have been to enabling the verification on a sheet even when conveyance misalignment of the sheet occurs. Therefore, it would have been obvious to a person of ordinary skill in the art to include Tanaka with Park to obtain the invention as specified in claim 2.

As to Claim 3, Park in view of Tanaka teaches ‘wherein the rotation processing portion performs the rotation processing on the basis of an initial rotation angle; and the initial rotation angle is updated each time the inclination correction portion performs correction [Park: Fig 6, par 0047, 0054, 0060, 0079-0081 – acquiring four different pattern images by capturing the pattern image while rotating in a clockwise direction by about 90 degrees with respect to the axis directed by the sensor; Tanaka: Abstract, par 0006-0009, 0065-0068, 0098, 0103, 0120-0123 – imaging units read a portion of the image printed on the sheet different from each other in a predetermined direction orthogonal to a conveyance direction of the sheet, performs verification by comparing the read image corresponding to each of the plurality of imaging units with the reference image to detect the inclination of the conveyed sheet, performs rotation correction on the read image to correct such inclination]’. 
Park and Tanaka are analogous art because they are from the same field of endeavor, namely correcting alignment and calibration. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a conveyance direction to detect inclination, as taught by Tanaka. The motivation for doing so would have been to enabling the verification on a sheet even when conveyance misalignment of the sheet occurs. Therefore, it would have been obvious to a person of ordinary skill in the art to include Tanaka with Park to obtain the invention as specified in claim 3.
Park and Tanaka are analogous art because they are from the same field of endeavor, namely correcting alignment and calibration. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a conveyance direction to detect inclination, as taught by Tanaka. The motivation for doing so would have been to enabling the verification on a sheet even when conveyance misalignment of the sheet occurs. Therefore, it would have been obvious to a person of ordinary skill in the art to include Tanaka with Park to obtain the invention as specified in claim 3.

As to Claim 4, Park teaches ‘wherein the recognition processing portion applies recognition processing to at least one of a plurality of divided zones of the image of the sheet [par 0055, 0075, 0095 – the pattern image is divided into a first area and a second area, where on the left side in the first pattern image acquired by the first photographing, on the upper side in the second pattern image acquired by thee second photographing, on the right side in the third pattern image acquired by the third photographing, and on the lower side of the fourth pattern image acquired by the fourth photographing]’.  

As to Claim 5, Park teaches ‘wherein the recognition processing portion applies recognition processing to each of the plurality of zones [par 0042, 0045-0047, 0055, 0075, 0095 – after acquiring a plurality of pattern images by capturing the pattern images at different angles in each area to sense in inclined pattern image to determine a correction value by comparing the distance information with the sensed distance information received from camera module]’,
While Tanaka teaches ‘the inclination detecting portion detects the inclination of each of the plurality of zones [0065-0068, 0098, 0103, 0120-0123 – performs verification by comparing the read image corresponding to each of the plurality of imaging units with the reference image to detect the inclination of the conveyed sheet, performs rotation correction on the read image to correct such inclination]’.  
Park and Tanaka are analogous art because they are from the same field of endeavor, namely correcting alignment and calibration. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a conveyance direction to detect inclination, as taught by Tanaka. The motivation for doing so would have been to enabling the verification on a sheet even when conveyance misalignment of the sheet occurs. Therefore, it would have been obvious to a person of ordinary skill in the art to include Tanaka with Park to obtain the invention as specified in claim 5.

As to Claim 6, Park teaches ‘further comprising a designating portion designating the direction of the symbol at the time the sheet is set [par 0080 – the pattern image is inclined at an angle of θ, where the captured pattern image is rotated in a clockwise direction by about 90 degrees with respect to the axis directed by the sensor]’.  

As to Claim 7, Tanaka teaches ‘further comprising an edge detecting portion detecting an edge of the sheet based on the comparison between a density value of the image read by the image reading portion and a threshold, wherein the inclination detecting portion detects the inclination based on the inclination of the edge when the edge is detected and based on the matching degree when the edge is not detected [par 0039, 0078, 0086-0093, 0103-0106 – CPU extracts an image corresponding to the sheet portion passing through the read region by detecting the edge portion of the sheet through edge detection processing and performs comparison processing of comparing the width direction sizes of the read image acquired and a reference image stored in memory to correct the inclination of the conveyed sheet]’.  
Park and Tanaka are analogous art because they are from the same field of endeavor, namely correcting alignment and calibration. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a conveyance direction to detect edge and inclination, as taught by Tanaka. The motivation for doing so would have been to enabling the verification on a sheet even when conveyance misalignment of the sheet occurs. Therefore, it would have been obvious to a person of ordinary skill in the art to include Tanaka with Park to obtain the invention as specified in claim 7.

Conclusion
The prior art
a. US Publication No.	2021/0304439
b. US Publication No.	2022/0253260
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
c. US Patent No.		8,229,223
d. US Patent No.		7,925,115
e. US Publication No.	2022/0303403
f. US Publication No.	2022/0201155
g. US Publication No.	2009/0208065

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677